Duska Therapeutics, Inc 470 Nautilus Street, Suite 300 La Jolla, California 92037 March 20, Duska Therapeutics, Inc(the “Company”)hereby acknowledges that: · The Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to the disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States Duska Therapeutics, Inc By: /s/ Wayne R. Lorgus Wayne R.
